Citation Nr: 1533516	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Propriety of the reduction of the rating for prostate cancer from 100 percent to 40 percent, effective January 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to September 1964, and from June 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement (NOD) was received in January 2012.  A statement of the case (SOC) was issued in March 2012, and a substantive appeal was received in April 2012.


FINDINGS OF FACT

1. An April 2009 rating decision granted the Veteran service connection for prostate cancer, rated 100 percent under Diagnostic Code 7528, effective March 3, 2009.

2. In a July 2011 rating decision, the RO proposed to reduce the 100 percent rating for prostate cancer to 40 percent, effective January 28, 2011; the Veteran was notified of this decision in August 2011.  

3. Within 30 days of the issuance of a proposed reduction in evaluation for prostate cancer, the Veteran requested a hearing on the matter; the record does not reflect that a hearing was scheduled.  

4. A December 2011 rating decision implemented the reduction in the rating for prostate cancer from 100 percent to 40 percent, effective January 31, 2012.


CONCLUSION OF LAW

The reduction of the rating for prostate cancer from 100 percent to 40 percent, effective January 31, 2012, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105(e), (i) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Significantly, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

II. Legal Criteria and Analysis

In an April 2009 rating decision, the Veteran was granted service connected for prostate cancer, rated 100 percent disabling (under Diagnostic Code 7528), effective March 3, 2009 (date of claim).  

Under 38 U.S.C.A. § 4.11b, Diagnostic Code 7528, for prostate cancer, a 100 percent rating is assigned following the cessation of surgery, chemotherapy, or other therapeutic procedure and shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals of voiding dysfunction or renal dysfunction, whichever is the predominant disability.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

According to 38 C.F.R. § 3.105(i)(1), when a beneficiary is provided advanced written notice concerning a proposed reduction, he will be informed of the opportunity to have a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

In the present case, the record does not reflect that these procedural safeguards were afforded the Veteran.  Specifically, the record shows that in a July 2011 rating decision, the RO proposed to reduce the evaluation of the Veteran's prostate cancer from 100 percent to 40 percent, effective January 28, 2011.  The Veteran was notified of the July 2011 rating decision by a letter dated in August 2011.  This letter also notified the Veteran that the proposed reduction would result in a reduction of the combined evaluation of all his service-connected disabilities, and that his monthly rate of compensation would be affected.

On August 17, 2011, within 30 days of the issuance of a proposed reduction, the Veteran (via his representative) submitted a request for a personal hearing.  It stated, "We have been informed by the [Veteran] that (he/she) wishes to request a personal hearing with the Veterans Affairs Regional Office Personnel's Hearing Official regarding the proposed action to reduce the evaluation of service connected prostate cancer from 100% to 40%."

In November 2011, the RO issued a rating decision implementing the proposed reduction, effective from January 31, 2012.  

One month later, in December 2011, the RO issued another rating decision, which it stated was a "correction to [their] rating decision dated November 2, 2011."  The December 2011 rating decision continued the implementation of the proposed reduction, effective from January 31, 2012.  It showed that prior to the issuance of that decision, the RO considered the following list of evidence: a remand from the Board dated in February 2010, the RO's August 2011 due process letter, and reports from VA examinations conducted in July 2010 and June 2011.

The list of evidence considered in the December 2011 rating decision does not indicate that the Veteran was ever afforded an opportunity for a predetermination hearing.  A review of the record likewise does not show that the Veteran was scheduled for a predetermination hearing, that a hearing was scheduled and he failed to attend, or that he submitted a statement withdrawing his request for a predetermination hearing.  

As was noted above, the Veteran submitted a timely request for a predetermination hearing, in accordance with 38 C.F.R. § 3.105(i).  Therefore, by regulation, no reduction could take place while that request was pending.  

In light of the foregoing, the Board finds that the RO violated the due process protections of 38 C.F.R. § 3.105(e) and (i).  The reduction is thus void ab initio, and restoration of the 100 percent evaluation for prostate cancer is warranted from January 31, 2012.

The Board notes, however, that this determination implies no findings regarding the factual entitlement to such rating, and in no way impairs the ability of VA to again undertake reduction proceedings, should such be warranted.




ORDER

The December 2011 disability rating reduction was improper; restoration of a 100 percent evaluation for prostate cancer from January 31, 2012, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


